Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
Claim(s) 1,3,9,10,11,13,18,19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Obradovic et al (2016/0166164).
1. A system comprising: stimulation circuitry configured to generate electrical stimulation deliverable via an electrode combination of an electrode array (see figure 2, array 150); sensing circuitry configured to sense an evoked compound action potential (ECAP) signal (see at least figure 3 and ¶33); and processing circuitry (see at least figure 3, controller 116) configured to: control the stimulation circuitry to deliver a first control stimulus to the electrode combination of the electrode array positioned at a first location adjacent to a spinal cord of a patient (at least ¶55 teaches selection of a stimulation electrode); receive, from the sensing circuity, first information representative of a first ECAP signal sensed in response to the first control stimulus (at least ¶57 teaches sensing ecap from electrodes); control the stimulation circuitry to deliver a second control stimulus to the electrode combination of the electrode array positioned at a second location adjacent to the spinal cord of the patient (the second location could be interpreted as the same location as the first location.  Alternatively, if they are different locations figure 3 shows an electrode selector that can select any electrode from the array for the first stimulation and a different electrode at another location for the second stimulation.  It would have been obvious to do such since it would merely yield predictable results such as testing the muscle tissue at another location for injury.  Tissue injury, or pressure, can occur in more than one location and thus more than one stimulating electrode can be selected in an obvious manner to test an additional site); receive, from the sensing circuity, second information representative of a second ECAP signal in response to the second control stimulus (see at least ¶57.  As mentioned, to receive ecap at a second location would have been obvious since injury can occur in more than one location); output a first indication of the first information representative of the first ECAP signal and a second indication of the second information representative of the second ECAP signal. (at least ¶29 teaches ecap amplitude, conduction velocity, and ecap peak latency all indicate injury.  At least ¶32 teaches that the results of ecap should be immediately perceived by the surgeon, and that an indication can include an audible alarm.  Audible alarms can be for each site tested.) 

3. The system of claim 1, wherein the processing circuitry is configured to:
control the stimulation circuitry to deliver a third control stimulus to the electrode combination of the electrode array positioned at a third location adjacent to the spinal cord of the patient;
receive, from the sensing circuitry, third information representative of a third ECAP signal in response to the third control stimulus; and
output an indication of the third information representative of the third ECAP signal. (as mentioned above, the injury site can be located in many different areas and thus producing a third ecap signal would merely be an obvious extension of producing a second ecap signal)



9. The system of claim 1, wherein the first indication causes a first visual representation of at least one characteristic within the first information representative of the first ECAP signal to be displayed, and the second indication causes a second visual representation of the at least one characteristic within the second information representative of the second ECAP signal to be displayed, a difference between the first visual representation and the second visual representation corresponding to a difference between the at least one characteristic within the first and second information.  (such is considered to follow obviously from the normal workings of Obradovic.  For example, if the first ecap signal is normal, no alarm or a notice that the tissue is responding normally will be given, and if the second ecap is abnormal, then an alarm will be given; see at least ¶32.  Further, a visual alarm is considered to be an obvious variant over an audible alarm, they are both alarms that can represent the same condition.)

10. The system of claim 1, wherein the first indication causes a first audio representation of at least one characteristic within the first information representative of the first ECAP signal to be produced, and the second indication causes a second audio representation of the at least one characteristic within the second information representative of the second ECAP signal to be produced, a difference between the first audio representation and the second audio representation corresponding to a difference between the at least one characteristic within the first and second information.  (such is considered to follow obviously from the normal workings of Obradovic.  For example, if the first ecap signal is normal, no alarm or a notice that the tissue is responding normally will be given, and if the second ecap is abnormal, then an alarm will be given; see at least ¶32.)

11. A method comprising:
receiving, by processing circuitry, first information representative of a first evoked compound action potential (ECAP) signal sensed in response to a first control stimulus delivered to a first location adjacent to a spinal cord of a patient;(see at least ¶57)
receiving, by the processing circuitry, second information representative of a second ECAP signal in response to a second control stimulus delivered to a second location adjacent to the spinal cord of the patient; (see at least ¶57.  As mentioned supra, the first and second location can be the same location.  Alternativley, even if they are different, it would have been obvious to receive ecap from more than one location since an injury to the tissue can occur in more than one location.  To receive ecap from more than one location would thus merely yield predictable results.)
outputting, by the processing circuitry, a first indication of the first information representative of the first ECAP signal and a second indication of the second information representative of the second ECAP signal. (at least ¶29 teaches ecap amplitude, conduction velocity, and ecap peak latency all indicate injury.  At least ¶32 teaches that the results of ecap should be immediately perceived by the surgeon, and that an indication can include an audible alarm.  Audible alarms can be for each site tested.) 

13. The method of claim 11, further comprising:
receiving, by the processing circuitry, third information representative of a third ECAP signal in response to a third control stimulus delivered to a third location adjacent to the spinal cord of the patient; and outputting, by the processing circuitry, an indication of the third information representative of the third ECAP signal. (as mentioned above, the injury site can be located in many different areas and thus producing a third ecap signal would merely be an obvious extension of producing a second ecap signal)


18. The method of claim 11, further comprising:
displaying a first visual representation of at least one characteristic within the first information representative of the first ECAP signal in response to the first indication; and
displaying a second visual representation of the at least one characteristic within the second information representative of the second ECAP signal in response to the second indication, wherein a difference between the first visual representation and the second visual representation corresponding to a difference between the at least one characteristic within the first and second information.  (such is considered to follow obviously from the normal workings of Obradovic.  For example, if the first ecap signal is normal, no alarm or a notice that the tissue is responding normally will be given, and if the second ecap is abnormal, then an alarm will be given; see at least ¶32.  Further, a visual alarm is considered to be an obvious variant over an audible alarm, they are both alarms that can represent the same condition.)


19. The method of claim 11, further comprising:
producing a first audio representation of at least one characteristic within the first information representative of the first ECAP signal in response to the first indication; and
producing a second audio representation of the at least one characteristic within the second information representative of the second ECAP signal in response to the second indication, wherein a difference between the first audio representation and the second audio representation corresponding to a difference between the at least one characteristic within the first and second information.  (such is considered to follow obviously from the normal workings of Obradovic.  For example, if the first ecap signal is normal, no alarm or a notice that the tissue is responding normally will be given, and if the second ecap is abnormal, then an alarm will be given; see at least ¶32.)

Claim 2,12,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obradovic et al (2016/0166164) and Li et al (2022/0111211).
2. The system of claim 1, wherein the processing circuitry is configured to: receive an indication that the electrode array has moved from the first position to the second position; and control the stimulation circuitry to deliver the second control stimulus in response to receiving the indication that the electrode array has moved from the first position to the second position. (Obradovic is silent as to the subject matter.  However, Li teaches detecting ecap on an ongoing basis to detect if electrodes have moved, see at least ¶59.  See also at least ¶57 of Li which teaches adjusting therapy if ecaps are different.  It would have been obvious to uses such feature with the device of Obradovic since it would merely yield better treatment for the patient in accounting for patient movement.)


12. The method of claim 11, further comprising:
controlling, by the processing circuitry, stimulation circuitry to deliver the first control stimulus;
receiving, by the processing circuitry, an indication that the electrode array has moved from the first position to the second position; and controlling, by the processing circuitry, the stimulation circuitry to deliver the second control stimulus in response to receiving the indication that the electrode array has moved from the first position to the second position. (Obradovic is silent as to the subject matter. However, Li teaches that if the ecap changes, such as when the electrodes move from one location ot another location, the stimulation therapy program can be changed, see at least ¶57.  Further, at least ¶59 of Li teaches detecting when the lead has moved, thus maybe requiring alteration of stimulation parameters.  It would have been obvious to use the teachings of Lui with the device of Obradovic since it would merely yield more efficient and effective treatment for the patient in a predictable manner)

20. A computer readable medium comprising instructions that, when executed, cause processing circuitry to: receive a first input that an electrode array has been positioned in a first location adjacent to a spinal cord of a patient (Obradovic is silent as to receiving a first input.  Li teaches receiving ecap of tissue that has been stimulated, see at least ¶57-59.  Li knows when the lead is positioned in a first location based upon ecap.  Thus, to use such with the device of Obradovic would have been obvious since it would merely facilitate placing the lead into a proper location in a well known manner)
control stimulation circuitry to deliver a first control stimulus to an electrode combination of the electrode array (see at least ¶55 of Obradovic; both a return and a stimulating electrode are chosen); receive, from the sensing circuity, first information representative of a first evoked compound action potential (ECAP) signal sensed in response to the first control stimulus (see at least ¶57 of Obradovic) 
 receive a second input that the electrode array has moved from the first location to a second location adjacent to the spinal cord of the patient (Obradovic is silent as to movement of electrodes.  However, Li teaches that such can be sensed, see at least ¶59 of Li.  It would have been obvious to use such with the device of Obradovic since it would enable sensing when the lead moves so that corrective action can be taken); control the stimulation circuitry to deliver a second control stimulus to the electrode combination of the electrode array positioned at the second location (as mentioned, Li teaches that the detection of ecap can be performed on an ongoing basis, see at least ¶59 where it is taught that stimulation that leads to ecap is performed); receive, from the sensing circuity, second information representative of a second ECAP signal in response to the second control stimulus (as mentioned, Li teaches that the detection of ecap can be performed on an ongoing basis, see at least ¶59);  output a first indication of the first information representative of the first ECAP signal and a second indication of the second information representative of the second ECAP signal. (at least ¶29 teaches ecap amplitude, conduction velocity, and ecap peak latency all indicate injury.  At least ¶32 teaches that the results of ecap should be immediately perceived by the surgeon, and that an indication can include an audible alarm.  Audible alarms can be for each site tested.) 




Claim 6,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obradovic et al (2016/0166164) and Lee (2014/0094886).
6. The system of claim 1, wherein when the electrode array is arranged to include an odd number of columns with respect to a lateral axis of the spinal cord, and wherein the processing circuitry is configured to control the stimulation circuitry to deliver the first control stimulus and the second control stimulus to the electrode combination consisting of two or more electrodes disposed in a lateral center column of the electrode array. (Obradovic is silent as to an odd number of columns.  However, Lee teaches three columns of electrodes, see at least figures 3,4.  To use an odd number of columns and place the stimulation in a lateral column of the array would have been obvious since it would merely yield predictable results)

15. The method of claim 11, further comprising:
controlling, by the processing circuitry, stimulation circuitry to deliver the first control stimulus and the second control stimulus by an electrode array; and
when the electrode array is arranged to include an odd number of columns with respect to a lateral axis of the spinal cord, controlling, by the processing circuitry, the stimulation circuitry to deliver the first control stimulus and the second control stimulus to the electrode combination consisting of two or more electrodes disposed in a lateral center column of the electrode array.  (Obradovic is silent as to an odd number of columns.  However, Lee teaches three columns of electrodes, see at least figures 3,4.  To use an odd number of columns and place the stimulation in a lateral column of the array would have been obvious since it would merely yield predictable results)



Claim 7,8,16,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obradovic et al (2016/0166164) and Dubuclet et al ( 11,311,719)
7. The system of claim 1, wherein the processing circuitry is configured to control the stimulation circuitry to deliver the first control stimulus and the second control stimulus to the electrode combination consisting of two or more electrodes disposed in a single column adjacent a lateral center of the electrode array arranged to include an even number of columns with respect to a lateral axis of the spinal cord. (Obradovic is silent as to an even number of columns with respect to a lateral axis.  Dubuclet teaches an electrode array with five columns, where an even number of columns can be on each side of the spinal column, see at least figure 2.  It would have been obvious to use such with the device of Obradovic since it would merely yield predictable results)

8. The system of claim 1, wherein, the processing circuitry is configured to control the stimulation circuitry to deliver the first control stimulus and the second control stimulus to the electrode combination comprising at least one electrode in each of respective different columns of the electrode array arranged to include an even number of columns with respect to a lateral axis of the spinal cord, each of the different columns being adjacent to a lateral center of the electrode array.  (Obradovic is silent as to an even number of columns with respect to a lateral axis.  Dubuclet teaches an electrode array with five columns, where an even number of columns can be on each side of the spinal column, see at least figure 2.  It would have been obvious to use such with the device of Obradovic since it would merely yield predictable results)

16. The method of claim 11, further comprising:
controlling, by the processing circuitry, stimulation circuitry to deliver the first control stimulus and the second control stimulus by an electrode array; and
when the electrode array is arranged to include an even number of columns with respect to a lateral axis of the spinal cord, controlling, by the processing circuitry, the stimulation circuitry to deliver the first control stimulus and the second control stimulus to the electrode combination consisting of two or more electrodes disposed in a single column adjacent a lateral center of the electrode array.  (Obradovic is silent as to an even number of columns with respect to a lateral axis.  Dubuclet teaches an electrode array with five columns, where an even number of columns can be on each side of the spinal column, see at least figure 2.  It would have been obvious to use such with the device of Obradovic since it would merely yield predictable results)

17. The method of claim 11, further comprising:
controlling, by the processing circuitry, stimulation circuitry to deliver the first control stimulus and the second control stimulus by an electrode array; and
when the electrode array is arranged to include an even number of columns with respect to a lateral axis of the spinal cord, controlling, by the processing circuitry, the stimulation circuitry to deliver the first control stimulus and the second control stimulus to the electrode combination comprising at least one electrodes in respective different columns of the electrode array, each of the different columns being adjacent to a lateral center of the electrode array.  (Obradovic is silent as to an even number of columns with respect to a lateral axis.  Dubuclet teaches an electrode array with five columns, where an even number of columns can be on each side of the spinal column, see at least figure 2.  It would have been obvious to use such with the device of Obradovic since it would merely yield predictable results)

Allowable Subject Matter
Claim 4,5,14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792